Filed 7/22/22 P. v. Alvarado CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). Th is opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                      DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D079570

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. JCF004735)

LUIS ALVARADO,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of Imperial County,
Christopher J. Plourd, Judge. Affirmed as modified.
          Deanna L. Lopas, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Steve
Oetting and Paige B. Hazard, Deputy Attorneys General, for Plaintiff and
Respondent.
                                       I
                               INTRODUCTION
      Luis Alvarado was placed on formal probation for two years after
pleading no contest to one count of attempted commission of lewd or
lascivious acts upon a child under the age of 14 years.
      On appeal, Alvarado seeks modification of four probation conditions set
forth in the trial court’s written sentencing order on grounds that they do not
comport with the oral pronouncement of judgment. The People concede, and
we agree, the written probation conditions vary from the oral pronouncement
of judgment and must be modified accordingly.
      Additionally, Alvarado raises a constitutional vagueness challenge to a
fifth probation condition restricting his use or possession of “items designed
for the entertainment of children.” We agree the condition is
unconstitutionally vague. Therefore, we strike the challenged condition.
      In all other respects, the judgment is affirmed.
                                       II
                               BACKGROUND
      Alvarado engaged in a sexually-explicit online conversation with a
person he believed to be a 13-year-old girl. The individual was actually an
undercover law enforcement officer conducting a sting operation. During the
conversation, Alvarado sent provocative messages and photographs of his
genitalia, requested photographs from the supposed underage girl, and
arranged an in-person meeting. Law enforcement arrested Alvarado at the
planned meeting spot.
      Alvarado was charged by amended complaint with one count of
attempted commission of lewd or lascivious acts upon a child under the age of
14 years (Pen. Code, §§ 664, 288, subd. (a); count 1), one count of contact with


                                       2
a minor with intent to commit a sexual offense (id., § 288.3, subd. (a);
count 2), and arranging to meet with a minor for a lewd purpose (id., § 288.4,
subd. (b); count 3). Pursuant to a plea bargain, he pleaded no contest to
count 1 in exchange for dismissal of the other charges and a sentence of
formal probation.
      The county probation department submitted a report recommending
that the trial court require Alvarado to comply with various terms and
conditions of probation. In particular, it recommended that the court impose
probation conditions restricting or prohibiting Alvarado from using or
possessing sexually-explicit materials (condition I(1)(i)); associating or
communicating with minors (condition I(1)(j)); residing with minors
(condition I(1)(l)); possessing items designed to entertain minors (condition
I(1)(m)), and using or possessing computers (condition I(1)(n)). Alvarado
objected to each of these proposed conditions.
      The trial court suspended imposition of sentence and placed Alvarado
on formal probation for two years. During the oral pronouncement of
judgment, the court imposed conditions I(1)(i), I(1)(j), I(1)(l), I(1)(m), and
I(1)(n), but it orally modified them in certain respects unique to each
condition, as discussed more fully below.
      Thereafter, the court issued a written sentencing order imposing formal
probation subject to the following terms and conditions, among others:
   • Condition I(1)(i): “Do not own, use, or possess any form of sexually
     explicit movies, videos, material or devices unless recommended by the
     therapist and approved in writing by the Probation Officer. Do not
     frequent any establishment where you know or reasonably should know
     such items are viewed or sold and do not utilize a telephone service you
     know or should know to be sexually oriented.”

   • Condition I(1)(j): “Do not associate or communicate with anyone you
     know or reasonably should know to be any person under the age of 18
     or frequent places where you know or reasonably should know that
                                         3
      persons under the age of 18 congregate, including but not limited to
      schoolyards, parks, amusement parks, concerts, playgrounds,
      swimming pools, and arcades. Unless otherwise authorize [sic] by
      Probation Officer as to defendant’s natural children, and
      exception to minor children.”

   • Condition I(1)(l): “Do not reside with any person you know or
     reasonably should know to be under the age of 18, including, but not
     limited to your natural children, stepchildren, or any other minor
     under the age of 18 with whom you have a parenting, guardianship, or
     supervisory relationship unless approved in advance and in writing by
     the Probation Officer or the Court. Except natural children and
     unless authorize [sic] by Probation Officer.”

   • Condition I(1)(m): “Do not own, use, or possess any stuffed animals,
     video games, or similar items designed for the entertainment of
     children, without the written permission of the Probation Officer.
     Except for natural children.”

   • Condition I(1)(n): “Do not use o [sic] possess a desktop, laptop, or any
     other type of computer or other device capable of accessing the internet
     or storage media for personal use, except at the defendant’s
     independent employment [sic].”

                                        III
                                  DISCUSSION
                                         A
    The Written Sentencing Order Must Be Amended to Comport with the
                     Oral Pronouncement of Judgment

      Alvarado argues the sentencing order does not accurately reflect the
court’s oral pronouncement of judgment with regards to probation conditions
I(1)(i), I(1)(j), I(1)(l), and I(1)(n). He claims the sentencing order must be
amended to conform to the oral pronouncement of judgment. The People
concede the sentencing order varies from the oral pronouncement of
judgment and must be amended to match it.



                                         4
      We agree with Alvarado, and accept the People’s concession, that the
sentencing order must be amended to accurately comport with the oral
pronouncement of judgment. “In a criminal case, it is the oral pronouncement
of sentence that constitutes the judgment.” (People v. Scott (2012) 203
Cal.App.4th 1303, 1324.) “Where there is a discrepancy between the oral
pronouncement of judgment and the minute order or the abstract of
judgment, the oral pronouncement controls.” (People v. Zackery (2007) 147
Cal.App.4th 380, 385; People v. Mesa (1975) 14 Cal.3d 466, 471 [rendition of
judgment is an oral pronouncement; the record of the oral pronouncement of
the court controls over the clerk’s minute order and abstract of judgment].)
      In particular, the sentencing order varies from the oral pronouncement
of judgment in the following respects:
      Condition I(1)(i): During the oral pronouncement of judgment, the
court struck the phrase “or devices” from condition I(1)(i). The sentencing
order still includes the phrase “or devices” in it.
      The sentencing order is amended so that condition I(1)(i) states: “Do
not own, use, or possess any form of sexually explicit movies, videos, or
material unless recommended by the therapist and approved in writing by
the Probation Officer. Do not frequent any establishment where you know or
reasonably should know such items are viewed or sold and do not utilize a
telephone service you know or should know to be sexually oriented.”
      Condition I(1)(j): During the oral pronouncement of judgment, the
court added exceptions to condition I(1)(j) allowing Alvarado to: (1) associate
or communicate with his natural children; and (2) visit places where minors
congregate with permission from the probation officer. The sentencing order
does not accurately reflect these exceptions.




                                         5
      The sentencing order is amended so that condition I(1)(j) states: “Do
not associate or communicate with anyone you know or reasonably should
know to be any person under the age of 18. Natural children excluded. Do
not frequent places where you know or reasonably should know that persons
under the age of 18 congregate, including but not limited to schoolyards,
parks, amusement parks, concerts, playgrounds, swimming pools, and
arcades, unless authorized in writing by the Probation Officer.”
      Condition I(1)(l): During the oral pronouncement of judgment, the
court added an exception to condition I(1)(l) allowing Alvarado to reside with
his natural children. The sentencing order does not clearly reflect this
exception.
      The sentencing order is amended so that condition I(1)(l) states: “Do
not reside with any person you know or reasonably should know to be under
the age of 18, including, but not limited to your stepchildren or any other
minor under the age of 18 with whom you have a parenting, guardianship, or
supervisory relationship, unless approved in advance and in writing by the
Probation Officer or the Court. Natural children excluded.”
      Condition I(1)(n): As proposed by the probation department, condition
I(1)(n) would have allowed Alvarado to use or possess computers or other
similar devices only at his “place of employment, volunteer service, or school
of current enrollment,” subject to the approval of the probation officer.
During the oral pronouncement of judgment, the court replaced the phrase
“place of employment” with “in the defendant’s employment,” to account for
the possibility that Alvarado might work from home. The sentencing order
does not clearly reflect this amendment.
      The sentencing order is amended so that condition I(1)(n) states: “Do
not use or possess a desktop, laptop, or any other type of computer or other


                                        6
device capable of accessing the internet or storage media for personal use,
except in the defendant’s employment or at the defendant’s volunteer service
or school of current enrollment. Possession of any of these items must have
prior written approval by the Probation Officer unless otherwise authorized

by the Court.”1
                                        B
           Probation Condition I(1)(m) Is Unconstitutionally Vague

      Probation condition I(1)(m) states as follows: “Do not own, use, or
possess any stuffed animals, video games, or similar items designed for the
entertainment of children, without the written permission of the Probation
Officer. Except for natural children.” (Bolding omitted.)
      Alvarado argues condition I(1)(m) is unconstitutionally vague both
because it fails to adequately specify which items are designed for the
entertainment of children and, furthermore, because it omits a scienter
requirement. We agree the condition is unconstitutionally vague because it
does not provide adequate notice regarding which “similar items” are
designed for the entertainment of children and, therefore, which items
Alvarado is prohibited from owning, using, or possessing.
      “[T]he underpinning of a vagueness challenge is the due process
concept of ‘fair warning.’ [Citation.] The rule of fair warning consists of ‘the
due process concepts of preventing arbitrary law enforcement and providing


1     Alvarado argues the oral pronouncement of judgment allows him to use
or possess the items enumerated in condition I(1)(n) at any time, so long as
he obtains the approval of the probation officer or the court. Alvarado
misinterprets the oral pronouncement of judgment, which clearly prohibits
him from using or possessing the enumerated items unless he both: (1) uses
or possesses the enumerated items in his employment or at his volunteer
service or school of current enrollment; and (2) obtains authorization from
the probation officer or the court.
                                        7
adequate notice to potential offenders’ [citation], protections that are
‘embodied in the due process clauses of the federal and California
Constitutions. [Citations].’ [Citation.] The vagueness doctrine ‘ “bars
enforcement of ‘a statute which either forbids or requires the doing of an act
in terms so vague that men of common intelligence must necessarily guess at
its meaning and differ as to its application.’ ” ’ ” (In re Sheena K. (2007) 40
Cal.4th 875, 890.) “In deciding the adequacy of any notice afforded those
bound by a legal restriction, we are guided by the principles that ‘abstract
legal commands must be applied in a specific context,’ and that, although not
admitting of ‘mathematical certainty,’ the language used must have
‘ “reasonable specificity.” ’ ” (Ibid.)
      Such reasonable specificity is lacking here. As Alvarado notes, the
probation condition itself does not define the types of items that may be
considered “designed for the entertainment of children.” The factual basis for
his crime sheds no light on the meaning of this language, given that there is
no indication he used children’s entertainment items to perpetrate the crime.
Further, the court’s statements from the sentencing hearing provide no
insight on the definition. In short, Alvarado lacks sufficient notice
concerning the items prohibited by this probation condition. (See State v.
Land (Wash.Ct.App. 2013) 295 P.3d 782, 787 [condition of community
custody prohibiting child molestation and child rape defendant from
possessing “ ‘any item designated or used to entertain, attract or lure
children’ ” was void for vagueness because it was “ ‘utterly lacking in any
notice of what behavior would violate it’ ”]; Collins v. State (Ind.Ct.App. 2009)
911 N.E.2d 700, 713–714, 716 [probation condition prohibiting rape
defendant from possessing “ ‘any items … that attract children or that may




                                          8
be used to coerce children to engage in inappropriate or illegal sexual
activities’ ” was impermissibly vague and subject to remand for clarification].)
      The People contend the probation condition is sufficiently definite
because some items designed for children’s entertainment, such as puzzles
and video games, have labels indicating the intended age ranges of users.
Certainly, some entertainment items include age range labels. But many
other entertainment items do not. Because these unlabeled entertainment
items presumably fall within the prohibition set forth in condition I(1)(m),
the fact that some entertainment items bear intended range labels does not
alleviate the vagueness of the challenged probation condition.
      The People provide no proposed amendment to the probation condition
that would alleviate the vagueness concerns discussed herein. Alvarado does
not offer a proposed amendment either. In the absence of a proposed

amendment by either party, we strike the offending probation condition. 2
                                       IV
                                DISPOSITION
      Probation condition I(1)(m) is stricken. The written sentencing order
imposing formal probation is modified as follows:
   • Probation condition I(1)(i) is modified to state: “Do not own, use, or
     possess any form of sexually explicit movies, videos, or material unless
     recommended by the therapist and approved in writing by the
     Probation Officer. Do not frequent any establishment where you know
     or reasonably should know such items are viewed or sold and do not
     utilize a telephone service you know or should know to be sexually
     oriented.”

   • Probation condition I(1)(j) is modified to state: “Do not associate or
     communicate with anyone you know or reasonably should know to be

2     Because the language “items designed for the entertainment of
children” is unconstitutionally vague, we do not assess whether condition
I(1)(m) is unconstitutionally vague due to its lack of a scienter requirement.
                                       9
     any person under the age of 18. Natural children excluded. Do not
     frequent places where you know or reasonably should know that
     persons under the age of 18 congregate, including but not limited to
     schoolyards, parks, amusement parks, concerts, playgrounds,
     swimming pools, and arcades, unless authorized in writing by the
     Probation Officer.”

  • Probation condition I(1)(l) is modified to state: “Do not reside with any
    person you know or reasonably should know to be under the age of 18,
    including, but not limited to your stepchildren or any other minor
    under the age of 18 with whom you have a parenting, guardianship, or
    supervisory relationship, unless approved in advance and in writing by
    the Probation Officer or the Court. Natural children excluded.”

  • Probation condition I(1)(n) is modified to state: “Do not use or possess a
    desktop, laptop, or any other type of computer or other device capable
    of accessing the internet or storage media for personal use, except in
    the defendant’s employment or at the defendant’s volunteer service or
    school of current enrollment. Possession of any of these items must
    have prior written approval by the Probation Officer unless otherwise
    authorized by the Court.”

     In all other respects, the judgment is affirmed.



                                                         McCONNELL, P. J.

WE CONCUR:



DO, J.



BUCHANAN, J.




                                     10